Metcalf, J.
The instructions given to the jury conformed to the settled law. Commonwealth v. Bosworth, 22 Pick. 397. So did the exclusion of the offered evidence of Marsh’s conviction of a state prison offence. A duly authenticated copy of the record of his conviction was the only admissible evidence that he had been convicted. 1 Greenl. Ev. § 513. The exceptions taken at the trial must therefore be overruled.
The motion in arrest of judgment must also be overruled. It is enacted by the Rev. Sts. c. 126, § 39, that “ every person, who shall wilfully and maliciously kill, maim or disfigure any horses, cattle or other beasts of another person, or shall wilfully and maliciously administer poison to any such beasts, shall be punished,” &c. And the offence committed by Pinkham, which this indictment alleges that the defendant incited and procured Pinkham to commit, is set forth in the terms of the statute, viz. that he wilfully and maliciously did administer to a horse, of the property of Henry F. Cobb, a poison called strychnine. The objection made to the indictment is, that it does not allege that the poison was administered with an intent to kill or injure the horse, or that the horse was thereby killed or injured. But the clause of the statute, on which the indictment is framed, does not make punishable the killing or injuring of another’s beast by administering poison, nor the administering of poison with intent to kill or injure such beast. And this is one of that class of statute offences which are sufficiently described in an indictment by being set forth in the words of the statute, without more, because those words, ex vi term'norum, import all that is necessary to a legal description of the offence. See Commonwealth v. Ashley, 2 Gray, 357. The word “ wilfully ” in the present indictment, means intentionally, and the word “maliciously ” imports a criminal motive, intent or purpose. Commonwealth v. Walden, 3 Cush. 558. If such motive, intent or purpose is not proved to the satisfaction of the jury, on the trial of a defendant, he must be acquitted. Rosc. Crim. Ev. (2d ed.) 338. Exceptions and motion in arrest overruled.